The CouRT
(CRanch, C. J., absent,)
said that this was a dwelling-house, where a person sleeps at night, and is liable to be put in fear. The storekeeper was the servant or agent of Mr. Cassin. A person may have two dwelling-houses, in either of .which burglary may be committed. 1 Hale, H. P. C. 556; Cr. Cir. Comp. 207, 480. The sleeping in a house at night fixes its character, whether or not it be a dwelling-house; for a house which .is only occupied and resided in during the day, is not considered a dwelling-house. 1 Hawk. ch. 38, f 10 to <§> 20. On the contrary, if a person takes an inn of court, or a room for the purpose of lodging, burglary may be committed therein.
Verdict not guilty.